                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

ROBERT SMITH III,                                   )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Civil No. 3:19-cv-00197
                                                    )      Judge Trauger
THE KROGER CO.,                                     )
                                                    )
       Defendant.                                   )

                                             ORDER

       On June 26, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 11), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the defendant’s

Motion for Judgment on the Pleadings (Docket No. 8) is GRANTED, and this case is

DISMISSED with prejudice.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 14th day of August 2019.




                                                    ________________________________
                                                    ALETA A. TRAUGER
                                                    U.S. District Judge
